Jordan, Presiding Judge.
The previous judgment of this court in Parker v. Dailey, 121 Ga. App. 507 (174 SE2d 273), having been vacated, the opinion is modified to conform to the opinion of the Supreme Court in Parker v. Dailey, 226 Ga. 643 (177 SE2d 44). For the reasons appearing in the opinion as modified the defendant Katheryn Parker is entitled to judgment n.o.v. and the defendant Bert Cecil Parker is entitled to the grant of a new trial.

Judgment reversed.


Hall, P. J., and Whitman, J., concur.

J. P. Cheney, Fulcher, Fulcher, Hagler, Harper & Reed, E. D. Fulcher, for appellants.
Odom & Dendy, Florence Hewlett Dendy, for appellee.